Title: To George Washington from Major General William Heath, 18 January 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Highlands [N.Y.] Jan’y 18. 1780
          
          The enclosed I detained a day or two Since out of a number of Letters Submitted to me for inspection, intended for New York by a flag.
          The Letter is undoubtedly from Mr Bostwick the commissary

of forage at Fish kill, and it’s contents on the face of the Letter innocent but on the other side seems to be a mistery which I cannot develope I think the writing on the other side was wrote by the same hand with a better Pen which seems to be pretty apparent in the word Bostwick in particular, but it may have been written by another. The two leaves of the Letter were remarkably close pressed together & had the appearance of having been in a Press, and my opening the Leaves was the mearest accident I have shewn it only to the Gentlemen of my family & to Colo. Hay in Confidence. it indeed looks very suspicious & may contain intelligence. ruff Tallow may be design’d for Troops at one post & Hides those at another. The quarters the strength of a Brigades &c. or it may be an account of Beef already Supplied &.
          I am at a loss what Steps to take—my first intention was, to have communicated the matter to Governor Clinton—on further consideratio⟨n⟩ I have thought it my duty to lay it before your Excellency & take your advice & direction.
          There is a Mr David Bush at Horse neck a Gentleman of family & fortune, but a reputed Tory but I cannot tell whether he is the Person alluded to or not. I have the honor to be With the greatest respect Your Excellencys Most obedt Serv⟨t⟩
          
            W. Heath
          
        